FILED
                             NOT FOR PUBLICATION                             NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OLIVER HILSENRATH,                               No. 08-15092

               Plaintiff - Appellant,            D.C. No. CV-07-05100-WHA

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.


       Oliver Hilsenrath appeals pro se the district court’s Order dismissing his

action to enjoin the United States from returning to Switzerland proof of service of

process of a Swiss order. We have jurisdiction under 28 U.S.C. § 1291. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review is de novo, In re Arnold & Baker Farms (Arnold & Baker Farms v. United

States), 85 F.3d 1415, 1419 (9th Cir. 1996), and we affirm.

      The district court properly dismissed the action because the United States

Department of Justice’s Office of International Affairs already had served the

Swiss order on Hilsenrath in compliance with the Treaty Between the United States

of America and the Swiss Confederation on Mutual Assistance in Criminal

Matters, and there was no effective action for the district court to take. See Tate v.

University Medical Center of Southern Nevada, 606 F.3d 631, 634 (9th Cir. 2010)

(claim is moot when there is no present controversy as to which effective relief can

be granted).

      AFFIRMED.




                                          -2-                                   08-15092